Citation Nr: 0709224	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-36 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
as secondary to the service connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  A transcript of the hearing has been made 
and is associated with the claims file

The veteran has submitted claims for service connection for 
peripheral neuropathy and a skin condition including fatty 
deposits, both as secondary to exposure to the herbicide 
Agent Orange.  These claims are referred to the RO for 
appropriate action and adjudication.

The issue of entitlement to service connection for a heart 
condition, as secondary to the service-connected PTSD, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, and no greater, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided by a 
letter dated in July 2003.  Subsequent notice was provided in 
January 2005.  These letters provided information concerning 
the type of evidence needed to substantiate the claim of 
increased evaluation, namely, evidence that the service-
connected disability had increased in severity.  The veteran 
was informed that VA would obtain service records, VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a service connection claim). 

Notice of the type of evidence needed to establish an 
effective date should the claim be granted was not provided.  
However, the Board finds this is harmless error.  In the 
present case, the Board is granting the veteran's claim, in 
part, and the RO will provide notice as to how effective 
dates are determined prior to issuing the rating decision 
effectuating the grant.  In addition, the veteran may appeal 
the effective date assigned.  Notwithstanding, the above-
described actions ensured that the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He had the opportunity to submit additional 
argument and evidence, which he did.  And he had the 
opportunity to testify as to the issue before the undersigned 
Veterans Law Judge, which he also did.  For these reasons, 
the Board finds no prejudice to the veteran in proceeding 
with this claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and 
Mayield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec 21, 
2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA treatment 
records and Social Security Administration (SSA) records and 
accorded the veteran VA examinations.  The Board notes that 
the most recent VA examination was conducted in October 2003.  
However, in the present case, the file contains VA treatment 
records dated from 2001 through 2005-covering the time 
period here for consideration.  As this evidence contains the 
observations of symptoms over time required to adequately 
evaluate the veteran's psychiatric condition under the 
relevant rating criteria, including GAF findings, the Board 
finds it is unnecessary to remand the claim for further 
examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Increased Evaluation

The veteran seeks a increased evaluation for his service 
connected PTSD.  The veteran testified that he experiences 
difficulty getting along with people and angry outbursts; 
depression with suicidal thoughts which he sometimes plans 
out; nightmares and restless, violent sleep; disorientation; 
panic attacks; and he avoids crowds and Asian people.  His 
spouse testified that he strikes her in his sleep without 
realizing it, and that she must encourage him to shower and 
take care of his personal appearance and hygiene.  As will be 
explained below, the Board finds that the medical evidence 
supports his claim, in part.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2006).

Service connection was initially granted for a chronic 
acquired psychiatric disorder diagnosed as anxiety disorder 
by a Board decision in June 1999.  The RO subsequently 
effectuated the grant of service connection in an August 1999 
rating decision, evaluating the disability as 10 percent 
disabling, effective in March 1993.  The disability was then 
described as anxiety disorder with features of PTSD.  In a 
December 1999 rating decision, evaluation was increased to 30 
percent, effective in June 1999.  In a July 2002 rating 
decision, the disability was described as PTSD with anxiety, 
and the 30 percent evaluation was confirmed and continued.  
This evaluation has been confirmed and continued to the 
present.

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relationships, judgment, thinking, or 
mood (e.g. avoids friends, neglects family, and is unable to 
work).  A GAF score of 41 to 50 is indicative of serous 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  

In the present case, the Board finds that the medical 
evidence supports an evaluation of 50 percent, and no 
greater, for the service connected PTSD.  VA treatment 
records show treatment for such symptoms as increasing 
nightmares, severe hyper arousal, violence and angry 
outbursts, anxiety, irritability, intrusive thoughts, poor 
sleep, intolerance for people and an episodic feeling of not 
caring about himself or others, self deprecation, low self-
esteem, and feelings of guilt.  And GAF scores throughout at 
35 in February 2005, 65 in January 2004, 48 in October 2003, 
45-50 in June 2002 and November 2001, and 45 in August 2001.

SSA records reflect that the veteran was found unable to work 
due to a primary diagnosis of myocardial infarction with a 
secondary diagnosis of coronary artery disease in August 1995 
with onset in December 1994.  The finding of disability was 
continued in December 1998 due to a primary diagnosis of 
acute myocardial infarction with a secondary diagnosis of 
status post coronary artery bypass graft in 1994.  The most 
recent decision, dated in January 2000, reflects a primary 
diagnosis of cardiomyopathy status post multiple 
angioplasties, and a secondary diagnosis of chronic ischemic 
heart disease with angina.

VA examination in October 2003 revealed a GAF score of 48.  
The veteran complained of nightmares and intrusive memories, 
sleeplessness, and striking out violently in his sleep; angry 
outbursts; exaggerated startle response; panic attacks mostly 
triggered by crowds or proximity to Asian peoples; a feeling 
of being disconnected; an inability to tolerate being around 
Asian peoples; and avoidance of war movies, news of the Iraq 
war, the sound of helicopters overhead, and rainy days.  

Concerning social and occupational areas, the examiner noted 
the veteran reported being married to the same woman for over 
29 years, and had four children with whom he spoke at least 
once a week.  The veteran reported retiring in 1995 after 
having a myocardial infarction in 1994, but noted that, while 
he was employed, employers had cautioned him about his 
attitude.  He reported difficulty with irritability and 
getting along with people in his last job.  However, he also 
reported that he and his wife had recently moved, and that 
they were slowly making friends.  He reported being a member 
of the American Legion and keeping in contact with them, 
attending community events, talking to his neighbors, and 
being eager to see how many children would knock on their 
door for Halloween.  

The examiner objectively observed the veteran to present as 
neatly groomed and dressed, and with good hygiene.  He was 
pleasant and cooperative, and appeared to be in good spirits.  
Eye contact was generally good, and he exhibited no 
inappropriate behavior, delusions, or hallucinations.  He was 
oriented to person, place, time, and situation.  Speech was 
goal oriented and logical with good tone and rhythm, absent 
impairment of thought process or communication.  No obsessive 
or ritualistic behavior was exhibited.  The veteran admitted 
to suicidal thoughts but denied homicidal ideation.  He 
reported that he thought about shooting himself, but was 
restrained by the thought that his wife or children might 
find him.  Long term memory was good but short term memory 
and concentration were found to be impaired.  The examiner 
observed the veteran to be able to abstract and 
conceptualize.  Comprehension and coordination were found to 
be good; and perception, normal.  Judgment and insight were 
found to be good.  No findings of organic brain syndrome or 
signs or symptoms of psychosis were appreciated.  The 
examiner noted the veteran reported avoiding trigger events 
but did not exhibit markedly diminished interest, 
estrangement, or detachment.  However, he did describe a 
restricted range of affect, foreshortened future, a 
heightened sense of awareness with panic attacks occurring 
two to three times a week, and suicidal ideation occurring 
intermittently.  The examiner diagnosed PTSD with fair 
psychosocial functioning and quality of life.  Prognosis was 
found to be fair.

A higher, 70 percent, evaluation is not warranted.  The 
veteran does report suicidal ideation and believes he could 
be a danger to himself or others because of his anger.  In 
addition, he describes a sense of being disconnected, 
difficulty with short term memory, and panic attacks 
occurring two to three times a week.  He and his spouse have 
testified that he does not take care of his personal hygiene 
and appearance unless reminded to do so.  Moreover, VA 
outpatient treatment records assign a GAF of 35 in February 
2005, and noted that the veteran's PTSD was possibly 
destabilizing.  Notwithstanding, the veteran also reported 
that thoughts of his wife and children prevent him from 
taking suicidal action, and treatment records do not show 
that he has been found to be in persistent danger of hurting 
himself or others.  The medical evidence further does not 
demonstrate that the veteran is in such a near-continuous 
state of panic or depression that he is unable to function 
independently, appropriately, or effectively; or that he has 
yet presented with neglected personal appearance or hygiene.  
Finally, the Board observes that the February 2005 VA 
treatment entry indicated that the veteran was then having 
difficulty with a change in prescribed medication to Zoloft.  
He was taken off the Zoloft and placed back on the Prozac.  
Subsequent treatment records show no further concerns of 
destabilization.

The presence of other symptoms required for higher, 70 or 100 
percent evaluations, are neither complained of nor observed 
by medical health care providers, including obsessional 
rituals, illogical, obscure, or irrelevant speech, near 
continuous panic or depression, spatial disorientation, gross 
impairment in thought processes or communication, persistent 
delusions, grossly inappropriate behavior, or intermittent 
inability to perform activities of daily living.  Rather, the 
medical evidence demonstrates that the veteran has been found 
to present as oriented and alert throughout.  Moreover, while 
the veteran has reported and exhibited difficulty in 
maintaining productive social and occupational relationships, 
the record reflects the veteran has been able to maintain 
social relationships, namely with his wife and family and in 
his community.  Although he had occupational difficulties, he 
was able to maintain employment prior to having a myocardial 
infarction.

Hence, while acknowledging that the veteran manifests serious 
symptoms of PTSD, including difficulty in establishing and 
maintaining effective work and social relationships, the 
Board does not find that the medical evidence supports an 
inability to establish and maintain effective relationships 
such that is productive of occupational and social impairment 
with deficiencies in most areas, or total occupational and 
social impairment.

After review of the record, the Board finds that the service-
connected PTSD meets the criteria for a disability evaluation 
of 50 percent, and no greater.  

The veteran contends that his PTSD has worsened in severity.  
He and his witness have offered his testimony in support of 
this argument.  The Board notes that the veteran and his 
witness are competent to report his symptoms and complaints 
and observations of same.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However neither the veteran nor his 
witness, as laypersons, have the qualifications to offer 
medical opinions as to extent of his psychiatric disability.  
As they have not established they possess the required 
medical qualifications to provide opinions as to the nature 
and extent of his PTSD, their opinions cannot be taken as 
such.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  Specifically, the balance of the medical evidence, 
including SSA records, reflects that the veteran is 
unemployable essentially due to his heart condition.  The 
veteran did testify that he was recently dismissed from a job 
due to his inability to get along with people, but on further 
questioning, he admitted that although this did cause 
difficulty in the work environment, he left the job because 
he and his wife moved.  There is no evidence of frequent 
hospitalization due to his PTSD.  For these reasons, the 
Board finds no basis to refer this case for consideration of 
an extraschedular rating for the service connected PTSD.  




ORDER

An increased evaluation of 50 percent, and no greater, for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The veteran also seeks entitlement to service connection for 
a heart condition, as secondary to his service-connected 
PTSD.

The Board notes that the record contains the October 2003 VA 
examination and opinion of Dr. Robert W. Morse, who is Board-
certified in Cardiovascular Diseases.  After review of the 
veteran's claims file, in addition to examination of the 
veteran and clinical tests, Dr. Morse diagnosed the veteran 
with arteriosclerotic cardiovascular disease manifested by 
prior myocardial infarction, prior coronary intervention with 
stent, subsequent coronary intervention with stent for re-
stenosis and progression of native disease, depressed 
ventricular function, functional class II-III dyspnea and 
periodic angina.  Noting a history of hypertension, 
hyperlipidemia, diabetes and tobacco abuse as well as PTSD, 
Dr. Morse opined that there was insufficient evidence to 
support a direct causal link between the service-connected 
PTSD and the veteran's currently diagnosed heart condition.  
Rather, he stated, the veteran's other conventional risk 
factors were more likely than not responsible for the 
currently diagnosed heart condition and complications.  
However, the physician noted that it was as likely as not 
that the veteran's service-connected PTSD had aggravated the 
veteran's existing cardiac risk factors and was proximately 
related to their occurrence.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, Dr. Morris has opined that the veteran's 
PTSD has aggravated the risk factors contributing to the 
development of the veteran's currently diagnosed heart 
disease.  Unfortunately, he did not identify which risk 
factors, and to what degree, if any, this aggravation 
resulted in overall aggravation of the veteran's resulting 
heart condition.  The Board finds that clarification of Dr. 
Morris' statements must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the October 2003 VA examination 
report and addendum to Dr. Morse and 
request that he augment his opinion to 
provide the following in formation:

*	Please clarify what risk factor or 
risk factors the cardiologist 
believes that the service-connected 
PTSD has aggravated, and to what 
degree.

*	And, please provide an opinion as to 
what degree of aggravation the 
service connected PTSD has caused in 
the veteran's overall heart 
condition.

In determining the degree of 
aggravation, the physician is requested 
to provide an amount in terms of 
percentage of aggravation, to as 
precise a degree as possible, and to 
identify any and all bases for his 
opinions.  

If Dr. Morse is unavailable, please obtain 
the opinion of another cardiologist.  

If further examination of the veteran is 
required, make arrangements for the 
veteran to be afforded appropriate 
examination(s) to obtain the necessary 
opinions.  All indicated tests and studies 
should be performed, and the claims 
folder, including all newly obtained 
evidence, the veteran's testimony before 
the undersigned Veterans Law Judge, and a 
copy of this decision and remand, must be 
sent to the examiner(s) for review. 

The examiner should be asked to answer the 
following questions:

a.	Is it as likely as not that the 
veteran's currently diagnosed heart 
condition is in any way the result of 
his service-connected PTSD?

b.	In the alternative, is it as likely as 
not that the service-connected PTSD 
has, in any way, aggravated the 
currently diagnosed heart condition?

If the answer to this question is in 
the positive, the examiner is further 
requested to determine the degree of 
aggravation caused by the service-
connected PTSD in terms of percentage 
of aggravation, to as precise a degree 
as possible, and to identify any and 
all bases for his or her opinions.  

The examiner is requested to make 
reference to Dr. Morse's opinion and 
addendum, and to identify any and all 
bases for his or her opinion.  If the 
examiner cannot offer the requested 
opinions, it is requested that the 
examiner so state.

2.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for heart disease, as 
secondary to the service-connected PTSD, 
in accordance with Allen, supra, and all 
other applicable regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded an 
opportunity for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


